Title: Memorandum to James Monroe, 26 March 1795
From: Madison, James
To: Monroe, James


Philada. Mar. 26. 95
Memorandum
The wants incident to my new situation seduce me into an unwilling tax on your goodness. As it is probable that many articles of furniture at second hand, may be had in Paris, which cannot be had here of equal quality, but at a forbidding price, it has occurred to me, to ask the favor of you to have the following procured & forwarded.
1. Suit of Bed Curtains of Damask, Chints, or Dimity as the price may be
3. Corresponding Window Curtains
3 do. for a Parlour
2 Carpets of different sizes
1 Tea Sett of China
1 Service of do
I make this request on the idea that you can have it executed witht. personal trouble, and can conveniently make the temporary advances. I leave the particular directions entirely to your own judgment, to which I wd. pray the addition of a hint from Mrs. Monroes better one if I were not afraid of intruding on her goodness. You will be able to judge of the stile suitable to my faculties & fashions, by the rule you mean to pursue in providing for your own future accomodation. Were I sure that you could easily have effect given to this application, and that in every respect it would be consistent with your conveniency, I would ask the favor of you to go beyond the enumerated articles into others which you may know to be acceptable to a young House-Keeper. Those which are enumerated wd. be particularly so, if they could to [sic] got in time to arrive here for next Winter’s use; but whether or not, they are desirable.
